                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

HENDERSON FORD                                                     CIVIL ACTION

VERSUS                                                             NO.    18-4768

BARNSIDE YARD                                                      SECTION AH@ (3)

                                            ORDER

        The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge’s Findings and Recommendation and adopts it as its opinion. Accordingly,

        IT IS ORDERED that plaintiff’s complaint be and is hereby dismissed without prejudice

for failure to state a claim.

        New Orleans, Louisiana, this 10th day May, 2019.




                                             _________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE
